 AMERICAN SANITARY PARTITION CORP.American Sanitary Partition Corp.andShopmen'sLocal 455, International Association of Bridge,StructuralandOrnamentalIronWorkers,AFL-CIO.Cases29-CA-1557,29-CA-1557-2,29-CA-1557-3, and 29-CA-1557-4August 29, 1969DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSOn June 9, 1969, Trial Examiner Sidney Shermanissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth intheattachedTrialExaminer'sDecision.He alsofound that the Respondent had not engaged incertain other unfair labor practices alleged in thecomplaint and recommended the dismissal of suchallegationsThereafter,theRespondentfiledexceptions to the Trial Examiner's Decision.Pursuantto the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, and the entirerecord in this case, and hereby adopts the findings,conclusions,and recommendations of the TrialExaminer as modifiedherein.'Conclusions of LawIn place of the Trial Examiner's"Conclusions ofLaw" we make the following Conclusions of Law:1.American Sanitary Partition Corporation is anEmployer within the meaning of Section 2(2) of theAct, andisengaged in commerce and businessaffecting commerce within the meaning of Section2(6) and(7) of the Act.2.Shopmen'sLocal455,InternationalAssociation of Bridge,Structual and OrnamentalIronWorkers,AFL-CIO,isa labor organizationwithin the meaning of Section 2(5) of the Act.'We find it unnecessary,and make no determination,regardingthe TrialExaminer'sfindingthatMilord,Menard,andRosawerenotdiscriminatorily selectedfor layoffon January 6, 1969, since we agree withhis findings that the layoff of these and other employees on that date wasviolative of Sec 8(a)(1) and(3) of the Act,and the remedy would be thesame, as provided hereinThe Respondent has exceptedto the TrialExaminer'scredibility determinationsAfter a reviewof the record, weconclude that the credibility findings are not contrary to the clearpreponderance of all the relevant evidence and we find no basis fordisturbing them.Standard Dry Wall Products. Inc .91 NLRB544, enfd188 F 2d 362 (C A 3)2653.By coercively interrogating employees abouttheir union sentiments or activities, and threateningthem with reprisals for such activities, Respondenthas violated Section 8(a)(1) of the Act.4.By discharging Pedote, Perez, R. Figueroa,Menard, Milord, and Rosa in reprisal for employeeunion activities,Respondent has violated Section8(a)(3) and (1) of the Act5.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommercewithinthemeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner andherebyorders that the Respondent,AmericanSanitary Partition Corporation, Long Island City,New York, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's Recommended Order, as so modified.1.In the last indented paragraph of the notice,delete the name "Felix" and substitute the name"Felix Perez" therefor.2.Add the following as the last indentedparagraph of the notice:WE WILL notify the foregoing employees ifpresently serving in the Armed Forces of theUnited States of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Trainingand Service Act, as amended, after dischargefrom the Armed ForcesTRIAL EXAMINER'S DECISIONSIDNEY SHERMAN, Trial Examiner: The initial chargeherein was served upon-Respondent on January 8, 1969 'The consolidated complaint issued on February 17, andthe case was heard on April 1 and 2 The issues litigatedrelated to alleged violations of Section 8(a)(1) and (3) oftheAct.Briefswere filed by Respondent and GeneralCounsel.'Upon the entire record,' including observation of thedemeanor of the witnesses, I adopt the following findingsand conclusions:1.JURISDICTIONAmerican Sanitary Partition Corp., hereinafter calledRespondent, is a corporation engaged at its plant in LongIslandCity,New York,in the manufacture and sale ofmetal partitions and related products.It annually ships toout-of-State points products valued at more than$50,000.Respondent is engaged in commerce underthe Act.'All dates hereinafter are in 1969,unless otherwise stated'Respondent'sbrief contained a motion to strike certain evidence. Thatmotion is hereby denied.'For corrections of the transcript,see the ordersof May 7,and June 2,1969.Afterthe hearing,a stipulation requested by the Examiner wassubmitted,and is hereby received in evidenceas TXExhs.1(a)-(e).178 NLRB No. 45 266DECISIONS OF NATIONALLABOR RELATIONS BOARD11THE UNIONShopman'sLocal 455,InternationalAssociation ofBridge,Structural,andOrnamental IronWorkers,AFL-CIO, hereincalledtheUnion,isalabororganization under the Act.IIITHE UNFAIR LABOR PRACTICESThe pleadings raise the following issuesIWhether Respondent violated Section 8(a)(1) byinterrogation, threats of reprisal for Union activity, andadmonitions to refrain from such activity"2Whether Respondent violated Section 8(a)(3) and (1)by the discharge of six employees on January 69A Sequence of EventsThe business of Respondent has been operated since1936' It has about 40 employees, most of whom areengaged in the fabrication of Respondent's products, thebalancebeingengaged in spraying, packing, andmaintenanceworkRespondent'sofficersandsolestockholdersareVirtes,Birkenmaier,Galvani,andSchmidt Virtes is the chief executive officer. Birkenmaiermaintains liaison between the administrative staff and theproduction operation, and Galvani is the shop foreman,and an admitted supervisor.' He is assisted by Barhold indirecting the personnel engaged in fabrication. Respondenthad until January 4, operated continuously on the basis ofa 56-hour weekOn January 3, three employees, including Pedote andPerez,6met with the president of the Union, who gavethem about 40 authorization cards to distribute among theemployeesThe three divided these cards amongthemselves, and early in the morning of the next day, aSaturday, began to pass them out among the employeesSome more were distributed on Monday, January 6 At 5p m , on that date six employees, including Perez andPedote, at least five of whom had already signed Unioncards,' were notified either that they were being laid off ordischargedNone has been recalled On January 9, theUnion requested recognition by Respondent, which wasrefused, and on January 10, the Union filed a petition foran election. An election was held in which the ballots ofthesixforegoingemployeeswerechallengedbyRespondent on the ground that they were no longeremployees Such challenges were sufficient in number toaffect the outcome of the election.B Discussion1.The 8(a)(I) conductThere was testimony by Pedote, Perez, and Milord thaton January 6, between 3 30 and 4 30 p m they, as well asother employees,were separately asked by Barholdwhether they had signed a union card Moise corroboratedMilord as to the incident involving him'Although Respondent was not incorporated until 1960, this admittedlydid not involve any substantial change in the nature of the business or theidentity of the owners'Schmidt is the treasurer of the corporation'The third employee was not identified in the record'The sixth employee,Rosa, testified that he signed his card on January6,between 5 and 5 30, which was about the same time that he wasdischargedGayton testified that either before or after the January6 discharges Barhold asked him if he knew of a groupthat was trying to bring in a union, and Paschell testifiedthat early in the morning of January 7, Barhold askedhim if he had signed a union card.BarholdprofessedtohavenorecollectionofinterrogatingMilordorMoise on January 6, butvacillated as to whether he might have done so on January7He admitted interrogating Gayton about the Union,but,as to the date, alternated between a lack ofrecollectionandan insistenceon January 7. Heacknowledged that he interrogated Paschell on the 7th.Unlike the others,Moise, Gayton and Paschell werenot involved in the January 6 discharges, but were stillemployed by Respondent and testified under subpoena.On the basis of Barhold's own admission, it is foundthat he interrogated Paschell and Gayton. Moreover, inview of the mutually corroborative testimony of Milordand Moise, and the vagueness of Barhold's denials as tothem, it is found that he interrogated them in theafternoon of January 6Barhold flatly denied questioning Perez Perez testifiedthat,when he was interrogated by Barhold, Cedeno waspresent, and that a conversation ensued between Cedenoand Barhold, which was partly overheard by the witness,including a remark by Cedeno that "he didn't sign" and areference by Barhold to the fact that Cedeno had eightchildrenandcould lose his jobBarholddeniedinterrogating Cedeno, but professed not to recall whetherhe made any reference at that time to the size of Cedeno'sfamily e In any event, on the basis of demeanor, as well asBarhold'smanifest evasiveness and equivocation withregard to the other interrogation incidents, I credit Perezand find that he was interrogated by Barhold on the 6th.Pedote testified that about 4 30 in the afternoon of the6th Barhold asked him if he had signed a Union card, thatthe witness falsely denied that he had, and that Barholdaccused him of lying, asserting that other employees hadadmitted signing cards, that "the boss" was disappointedinPedote and that he was "behind this." According toPedote, the following colloquy ensuedHe said, "Tonight eight guys they got to go " I said,"Eight guys why? Because the Union?" He said, "Theboss, they don't care, they let them go twenty guys ""How long you keep the work going for twenty men?""As long as you don't get the union inside," he says"So he can fire twenty men, can keep the businessgoing for twenty men "'Isaid, "I don't understand he is going to lay off somany guys just to keep the union out " He said, "Forthat reason, for the union, many guys, they sign thecard, so they get rid of the guys."The six claimants were in fact discharged within thenext half hour. Barhold denied interrogating Pedote, butas to the foregoing warnings of discharge for Unionactivity Barhold alternated between flat denials and a lackof recollectionAt any rate, on the basis of demeanor andthe circumstantiality of Pedote's testimony, I credit himas to the interrogation and threats'Cedeno was not called to testify The General Counsel explained thatCedeno had not replied to letters from the General Counsel Respondentoffered no explanation for not calling him, although he was admittedly stillin its employ'Respondent had about 40 production employees AMERICAN SANITARY PARTITION CORPRespondent contends that, in any event, it was notresponsible for Barhold's conduct because he was not astatutory supervisorHis official designation was workingforeman, and the General Counsel does not dispute thathe spent part of his time doing production workHowever, it is also undisputed that he assisted Galvani, anadmitted supervisor, in directing the work of the 25fabricating employees, and that during Galvani's frequent,and regularly recurring, absences, Barhold took over forhimNevertheless, Respondent contends that even duringsuch periods Barhold's discretion was limited by theinstructions he received from Birkenmaier relating to thescheduling and assigning of work, and that contention issupported mainly by Birkenmaier's testimony '" However,both Barhold and President Virtes admitted that even attimes when Galvani is present Barhold determines jobpriorities and selectsmen for particular assignments onthe basis of his judgment of their ability. And, Virtesadmitted that on two evenings a week and on Saturdaysup to 30 men work overtime under Barhold, in theabsence of both Galvani and Birkenmaier, that on thoseoccasions Barhold would be the only one who could passon an employee's request for time off, and that on daysthatGalvaniisabsentBarholdparticipateswithBirkenmaier in the selection of men for overtime workBarhold's hourly rate is $5 85, which is $1.65 more thanthat of the next highest paid production workerUnder all these circumstances, it is found that Barholdwas at all times here material a statutory supervisor, andthatby the interrogation and threats found aboveRespondent violated Section 8(a)(I).2The dischargesAbout 5 p m., on the 6th, President Virtes dischargedall sixmen here involved," telling at least some of themthat they were being laid off because of a decline inbusiness 1z There was conflicting testimony as to whethertheotherswere told they were being discharged forunsatisfactory work, or whether they, too, were told onlythat the reason was poor business At any rate, Virtesasserted that, whatever he may have told the claimants,the truth was that Respondent was faced at the time witha need to reduce its work force for economic reasons, thatthe six were selected because of their shortcomings asemployees,and that because of such shortcomingsRespondent had no intention of rehiring them even ifbusiness did improveAs already noted, the claimantssubsequently voted in the Board election under challenge.The General Counsel contends, alternatively, (1) thatRespondent's decision to reduce its force on January 6was prompted by the Union organizing campaign, andwas designed to stall that campaign, and (2) that, even ifthe decision to cut backon personnelwas economicallymotivated, the selection of particular employees fortermination was based on their Union activityIn support of these contentions, the General Counselpoints to the followingAll six claimantssigned unioncards on January 4 and6.The discharges took place almost immediately afterBarhold, as found above, asked three of the claimantswhether they had signed cards, admitted to Pedote that he"Some supporttherefor isfound also in the testimonyof Virtes andGalvam"They are hereinafterreferred to as the "claimants""Vines did notcontrovert the testimonyof these employees that hepromised to recall them when businessimproved267had obtained information from other employees abouttheir involvement in the matter, accused Pedote of beingthe instigator of the Union movement, and predicted thatthere would be a mass discharge that day in reprisal forthe employees' card signing activity.To counter this, Respondent adduced evidence,interalia,that the decision to reduce the work force was madeearly in the afternoon on January 4, that the actualselection of employees for termination was made in themorning of the 6th, and that the claimants' final checkswere prepared early that afternoon. All these events,Respondent points out, occurred before the interrogationof employees by Barhold, and, hence, before Respondentcould have acquired any information about employeeUnion activity on the basis of such interrogationHowever, this contention assumes that the sole source ofRespondent's knowledge of employee Union activity wasthe interrogation conducted by Barhold In fact, suchinterrogation, in itself, had little value as a means ofidentifyingUnion adherents, since all those interrogateddenied, albeit falsely, any involvement with the Union.Such interrogation in the afternoon of the 6th is moresignificant as evidence that Barhold had at some earlierpoint in time learned, or been led to suspect, that cardshad been signed and, as his remarks to Pedote indicated,had already ascertained the identity of at least some of theemployees so involved and that Pedote was, himself, aprime mover in the matter Thus, there is nothing in thetimingofBarhold's interrogation to foreclose theinference thatRespondent learned of the employees'Union activity even before the meeting early in theafternoon of January 4,13 at which it was allegedly decidedto effect the terminations.In any case, it having been found that Barhold admittedtoPedote that the impending discharges would be inreprisal for the signing of Union cards and for the purposeof keeping the Union out, such admission is, in itself, atleastprima facieevidence that Respondent knew of theemployees'Union activity when it decided to effect thedischarges, and there is no need to speculate as to thesource of such knowledge " Such admission is, moreover,prima facieevidence of the reason for the dischargeactionAs against the foregoing considerations, Respondentadduced testimony by Barhold and those responsible forthe discharge decision (1) that they had no knowledge ofthe employees' union activityuntilJanuary 7, and (2) thatsuch decision, as well as the selections for discharge, werebasedsolelyon legitimate,businessconsiderations.However, as to (1) for reasons already related, I do notcredit Barhold's disclaimer, and, since he has been foundto be a statutory supervisor, it is proper to infer that heimpartedhisknowledgetoothermembersofmanagement This inference is fortified by an evaluationof the testimony of the latter Although Galvant claimedto have heard nothing about the UnionuntilJanuary 7,his credibility was impaired by an obvious lack of candorinhisdemeanor, as well as by evasions and apparentconflicts in his testimony.15 Birkenmaier, who also claimedto have first heard about the Union on the 7th, was, vagueas to who his informant was"As alreadyrelated,the distributionof union cards in the plant beganearly in themorning of the 4th"Under Boardprecedents,such knowledgemay be inferred, in anyevent,from the smallsize ofRespondent's plant complementWiese PlowWelding Co,123 NLRB 616"He at first refused to say who told him about the Union on the 7th,assertingthat he didnot wish to"incriminate"anyone, and then insisted 268DECISIONSOF NATIONALLABOR RELATIONS BOARDFor all these reasons, it is found that Respondent knewof the employees' union activities when the dischargedecision was made.As to the reason for that decision, Virtes testified thatat the meeting of Respondent's officers on January 4,Respondent's yearend records pertaining to 1968 orderbacklogand shipments were reviewed; that, uponconsideration of such records, in conjunction with theunfavorable outlook for future business, it was determinedthat it would be prudent to reduce expenses by eliminatingovertime work and discharging six employees; and that ata subsequentmeeting in the morning of January 6,selectionwasmade of those employees who wereconsidered least valuable toRespondent.As to theallegedly unfavorable economic situation of Respondent,as revealed by the foregoing records, Virtes initially citedthe decline in the backlog of orders between the end of1967 and the end of 1968, which, the record shows,represented a drop in value from $402,000 to $338,000.16Subsequently, when it was pointed out to him that hisrecords showed that by far the sharpest drop in orderbacklog in the latter part of 1968 occurred in November,as shown by the backlog figure as of the end of thatmonth, Virtes explained that no action to reduce expenseswas taken in December because shipments in Novemberhad continued at a relatively high rate, whereas inDecember both backlog and shipments declined. Theimplication of this seems to be that, in planning for thefuture,Respondent gave more weight to the volume ofmonthly shipments than to backlog and that, despite thesharp drop in backlog as of November 30, the high rate ofshipments during that month deterred Respondent fromretrenching early in December.However, in pointing up the importance of monthlyshipments, Virtes inadvertently exposed the fallaciousnessof Respondent's alleged reliance on 1968 yearend backlogas an index of future production needs. While it is truethat the value of such backlog was $64,000 less than thecorresponding item for 1967, this was clearly not theresult of any decline in the volume of new orders but ofthe relatively heavy volume of shipments during the lasthalf of 1968 as compared with the last half of 1967. Such6-month volume for 1968 exceeded the 1967 figure by$120,000. This indicates that in the 1968 period there wasamore rapid conversion of backlog into shipments(presumably, because of tighter delivery schedules).That this was in fact the principal reason for the 1968yearend drop in backlog is conclusively shown by the factthat, as revealed by Respondent's records, in 1968, valueof new orders received in December was $132,000, whichwasonlyslightlylessthanNovember's$136,000,substantiallymore than February's $117,000, and only$7,000 to $10,000 less than the figures for March, April,and May." And, had Respondent compared the value ofnew orders for December 1968 with that for December1967, it would have found that the 1968 figure exceededthat for 1967 by $27,000.that he merely overhearda conversation among severalemployees, whomhe could notsee andwhose voices he did notrecognize."Here, as elsewhere,figureshavebeenroundedto the nearest thousand."The foregoingfiguresastonew orders have beenderivedbysubtractingthe valueof shipmentsfor aparticular monthfrom the value ofbacklog at thebeginningof themonth, and subtractingthe result from thevalue ofbacklog atthe end of the month. Thus, asof December1, 1968,backlog was$348,000,and December shipments amountedto $142,000. Ifone subtractsthe latter from the former,the resultingbacklog would be$206,000, at the end ofDecember.However,since actual backlog onDecember 31, as shownby therecord,was $338,000, the difference ofMoreover, if one looks at another commonly acceptedindex of the trend of business activityi--Respondent's grossrevenue from sales in 1968 as compared with 1967-onecannot fail to be impressed by the fact that, as shown bythe record of monthly shipments, the results for bothyears were approximately the same until the last 2 monthsof 1968 when, in November, there wasa 30 percentincrease from $137,000 to $179,000, and, in December, a42 percent increase from $100,000 to $142,000.18'Accordingly,itisdifficulttounderstand how anyrealistic analysis of Respondent's business records couldlead one to take a dim view of Respondent's near-termbusiness prospectsFinally, although Respondent's records show that itsinventory rose in value from $240,000 on September 30,to $264,000 on December 31, Virtes admitted that thelatter figure was not excessive, comparing favorably withthe 1967 yearend figure, which, as shown by the record,was $280,000.Moreover, on the basis of Virtes' owninitial testimony that, ideally, inventory should equal thetotal shipments for the preceding 3 months, Respondentwould have been justified in devoting the entire month ofJanuary 1969, to production for inventory alone."As to prior layoffs, Virtes at first testified that the mostrecent reduction in force by Respondent for economicreasons had occurred in 1963, but he later amended thisdate to 1958, explaining that such action had beennecessitated by a steel strike. Thus, so far as the recordshows, apart from the foregoing occasion, involving ageneral,prolonged shutdown of its major suppliers,20Respondent's management in 30 odd years had not founditnecessary to effect any discharges or layoffs because ofeconomic conditions.Nevertheless,Virtes insisted that his decision onJanuary 4 to retrench was based on economic conditions,including not only the data discussed above relating tobacklog and shipments, but also the unfavorable outlookforRespondent's principal customer - the construction$132,000 ($338,000 minus $206,000) necessarily represents the value of neworders received during December."No evidence on net profits was submitted at the hearing, Respondentcontending that they were confidential and, in any event, not relevant,since they were not a factor in the decision to retrench (See TX Exh.1(b)) Absent any evidence to the contrary, it is fair to assume that netprofit rose in proportion to gross revenue"Value of yearend inventory was less by about $230,000 than the valueof total shipments for the last quarter of 1968, and, it appears from ananalysis of Respondent's records in evidence pertaining to size of inventoryand monthly shipments that the value of Respondent's average monthlyproduction in that quarter was only about $170,000. (Total production forthe quarter was obtained by adding the increase in inventory over thepreceding quarter to total shipments for the quarter.) Thus it would havetaken more than an entire month's production to make up the foregoingdeficit in inventory.At a later point, Virtes shifted to the position that inventory shouldequal total shipments for the 2 latest months. Even on this basis, 1968yearend inventory would have been short by about $60,000. Finally, uponreturning to the stand the next day, Virtes offeredstilladiffeient standard-namely, that inventory should equal one half the value of shipments over a3-month period. By this test, 1968 yearend inventory would be about$15,000 over the mark. However, the validity of this criterion is impeachednot only by Virtes' foregoing vacillation but also by the fact that the valueof Respondent's inventory for the last quarter of 1967 and the first twoquarters of 1968 exceeded this standard by anywhere from $70,000 to over$140,000."Steel is one of Respondent's principal raw materials. There was nosteel strike in 1958, and Virtes presumably had reference here to theindustrywide strike in 1959, which closed down all major basic steelproducers for a period of 116 days. SeeBulletinNo 1482, U.S. Bureau ofLabor Statistics. AMERICAN SANITARY PARTITION CORP.industry.As to the latter point, Virtes testified thatconstruction activity was "down" on January 4, and allreports "indicated that it would continue to go down."The only other references to this matter were contained inGalvani's testimony that "by reading all the papers ... .listeningto the stock market, things were going off ... "and in Birkenmaier's testimony that the decision toretrench was influenced by "news in general, that buildingwould be off." In its brief, Respondent requests thatnotice be taken of predictions by government agencies"prior to January 1, 1969, that business was due todecline as a direct result of government efforts to `cooldown' the economy; i.e., comments of Treasury, CouncilofEconomicAdvisors,andFederalReserveBoardofficials."However, governmental efforts to dampen the economywere nothing new in January 1969. They had been underway for several years, and during those years Respondenthad been hard put to meet the demand for its product,operating continuously 56 hours a week.31 There was noevidence of any dramatic change in the general economicsituationon or about January 4, 1969, nor was anyreferencemade to any specific news item or article in thepublic press or trade journals that might have convincedRespondent that any new governmental measures wouldhave any more adverse effect on its business than hadbeen the case in the past, or that there would be anyfurther decline in construction activity of such a drasticand imminent nature as to require the immediatedischarge of 15 percent of Respondent's work force, in themiddle of a pay period, and without any prior notice. Thefact of the matter is that Respondent's alleged fear for thefutureprovedgroundless,sincebusinessadmittedlyimproved within the next few months.22To sum up, Respondent would have one believe that thecoincidencein timingbetween the inception of the Unioncampaignand the discharge decisionwasmerelyfortuitous, and that it was purely a matter of chance thatat that very time Respondent became so pessimistic aboutthe future that it precipitately took an action that was, sofaras the record shows, virtually unprecedented inRespondent's33yearsofoperation.AnalysisofRespondent'sbusinessrecordsdoesnotrevealanydramaticchange in backlog23 or shipments duringDecember 1968 in comparison with prior months; and, infact, totalsalesfor 1968, and presumably, net profits,compared favorably with 1967.24"According to information from the Federal Reserve Board,prior toJanuary 1969, that Board's rediscount rate had risen steadily(except fortwo relatively brief cutbacks)from 4 percent in September 1965 to 5 1/2percent in December 1968, and the current tightness in the money marketdates back at least to October 1966.Yet,not only did Respondentcontinue to operate on a 56-hour week to January 6, 1969, but it alsoadded to its work force as late as December 15, 1968."At thetime of the hearing(April 2,1969), backlog had admittedlyreturned to a high level, and Respondent's records(TrialExaminer'sExhibit l(c)) show that backlog improved substantially in January, and inFebruary and March reached even higher levels."The backlogfigure on December31, 1968,although substantially lessthan the 1967 yearend figure,was slightly higher than that for January 31,1967, and only about 3 percent less than on November 30, 1968"For the first quarter of 1969, Respondent's records show(1)thatmonthly shipments were substantially below average, (2) that inventory atthe end of March declined to $222,000 from $264,000, at the end ofDecember and (3) that order backlog rose to $361,000 in January,$424,000 in February,and $433,000 in March.The fact that,as the record shows, Respondent did not throughout thatquarter replace the claimants and operated on substantiallyreducedovertime until late in February is but equivocal evidence of the good faith269Upon consideration of all the foregoing matters, it isconcluded that the evidence in support of Respondent'seconomic defense is not sufficiently persuasive to rebut theGeneralCounsel'sprima faciecase,particularly theevidence as to the timing of the discharges in relation tothe inception of the employees' Union activity, andBarhold's admission that there would be a mass layoff onthe 6th in reprisal for such activity; and, it is found thatthe General Counsel has established by the preponderanceof the evidence that Respondent early in January decidedto reduce its work force because of its displeasure over theemployees' adherence to the Union and in order todampen their ardor for the Union, and that by dischargingthe six claimants for that reason Respondent violatedSection 8(a)(3) and (1) of the Act.In view of this finding, it may not be thought necessaryto consider the General Counsel's further contention that,in any event, Respondent should be found to have baseditsselectionsfordischargeondiscriminatoryconsiderations.However, to provide for the contingencythata reviewing authoritymay not agree with thepreceding finding, this contention will next be discussed.As to Pedote, there seems to be little reason to doubtthat his selection was discriminatory. He had been inRespondent's employ since 1955, as a welder, which wasone of the two most skilled jobs in Respondent'soperation,he was admittedly a good welder, and he hadreceived a merit increase as late as December 1968, only afewweeks before his discharge.Moreover, as foundabove, it was Pedote who was taxed by Barhold, onlyminutes before his discharge, with having signed a Unioncard and with being the instigator of the Union. Inaddition, according to Pedote's credited testimony, he wastoldby Barhold at that time that Respondent wasdisappointed in Pedote because of his sponsorship of theUnion, and, at the conclusion of their conversation,Barhold directed Pedote to go to the office, explaining"they want to talk to you because they disappointed aboutyou." Upon complying with this instruction, Pedote wasnotified of his termination.Respondent's defense as to Pedote was that, while hewas a good welder, he did not like to work with others,preferring jobs that he could handle by himself. However,Virtes admitted that this situation had existed for the past2 years, and, despite this alleged shortcoming, Pedote, asalready noted, received a merit raise in December 1968.Galvani acknowledged that merit raises such as Pedotereceived were reserved for those employees who showed"exceptionaltalent."NeitherGalvaninorVirtesattempted to explain why they did not regard Pedote'salleged reluctance to work with others as a reason to denyhim a merit increase but did consider it a sufficient reasonto discharge him after 14 years of service, and despite theadmitted difficulty of replacing even unskilled help in theof its retrenchment programWhile such sustained curtailment ofRespondent'sproduction effort was consistent with a genuine belief thatthe business outlook was unfavorable,itwas also consistent with a plan tosimulate such belief for the purpose of the instant litigation, by continuingto limit production for a reasonable period after the discharge of theclaimants,compensating for any deficiency in output by drawing oninventory.The latter interpretation is, if anything,reinforced by the factthatRespondent persisted in its retrenchment program despite themounting volume of orders which in March reached the highest level inover 2 years. Such a course of conduct bespeaks either an apparentlyunrealistic refusal to recognize the need for resuming full production,despite declining inventories and soaring backlogs, or a reluctance to takeaction that might reflect adversely on Respondent's economic defense inthe present litigation 270DECISIONS OF NATIONALLABOR RELATIONS BOARDexisting tight labor marketR Figueroa, who had worked as a machine operatorsince February 1966, received the same merit increase asPedote in December On January 4, he signed a cardhanded him by Pedote Respondent's defense as to himwas that he had shown no capacity for "development,"and was hard to communicate with However, when askedwhy, in view of these deficiencies, Figueroa was given theforegoingmerit increase, Virtes offered no explanationother than that it was "just decided" to give it to himGalvani testified that, although Figueroa had been doing agood job, he "loused up" some work about a month and ahalf before his dischargeHowever, since that would havehappened before the granting of the merit raise, it couldnot have been regarded as sufficiently serious to warrantdenying Figueroa such increaseMoreover, as alreadynoted,Galvani acknowledged that the merit raises weregiven in recognition of exceptional talent, and there wasno explanation of how an employee could be deemed atthe same time to have exceptional talent and to have nocapacity for developmentNor,was it explained whyconsiderations that did not preclude the granting of amerit increase should be regarded as sufficient cause fordischarge.Perez, a welder and shear operator, had been employedfor over 4 years He signed a card on January 4, andparticipated in the distribution of the cards. On theafternoon of the 6th, Barhold asked him if he had signeda card, eliciting a denial At the end of the workday Virtesnotified him he was being laid off because business wasslowVirtes explained that, although Perez had been agood worker apparently until about September," he atthat time began to get involved in "difficulties" with otheremployees and Virtes described him as unable to workwith others Barhold acknowledged that Perez was "a verygood" shear operator, but, also, described him as adifficultman to work with While admitting that Perezwas "better than the other fellows I had," Galvani insistedthat he was a "troublemaker," had always been "a littlebit of a nuisance," and could not work with others. Yet,despite Perez' alleged idiosyncracies, which had admittedlymanifested themselves at least several months earlier, hewas given a merit increase in December. Here, again,deficiencies,which were not deemed serious enough todisqualify the employee for a merit raise, were regarded assufficient cause for discharge.In view of the apparent incongruity of Respondent'sdecision to discharge Figueroa and Perez within a fewweeks after awarding them raises in recognition ofoutstanding performances, it is found that they, likePedote, were selected for discharge because of their knownor suspected involvement with the UnionAs to Milord, Menard, and Rosa, none of whomreceived merit raises in December, and none of whom hadany special skills, being classified as helpers, the matter isnot so clear Virtes explained that all three were selectedbecause they were not "developing " Milord had workedas a helper since 1961, Menard since 1967, and Rosa sinceJune 1968. In addition, as to Rosa, Respondent'switnesses cited the fact that he was attending barberschool during off hours and was therefor not available forovertime work, and as to Milord it was pointed out thatdue to the cumulative effect of wage increases received byhim over 7 years his rate was higher than that of hisleadman,r° which circumstance was a cause of dissension"In testifyingon April I, 1969, Virtesgave the date of this incident asabout "6 or 8 months ago "among Milord's fellow employees.While all three had signed union cards before, or, in thecase of Rosa, about the time of their discharge, the recorddoes not show what proportion of Respondent's employeeshad done so nor whether there were, in fact, any who hadnot signed cards Thus, for all that appears in the record,all,or nearly all, of Respondent's employees might havesigned cards, in which case the fact that a particulardischargee had signed a card, or that all those dischargedhad done so, would have little value, in itself, as evidencethat he or they had been selected for discharge for thatreason " Moreover, the reasons given by Respondent forthe selection of the three instant claimants are not on theirface implausibleFinally, of all three, only Milord wasinterrogated by Barhold, to whom he denied signing acardWhile it may be inferred from such interrogationthat Barhold suspected Milord of being a Union adherent,and did not give any more credit to Milord's denial thanhe did to Pedote's, I do not believe that such inferencealong warrants rejection of Respondent's explanation forselectingMilordAccordingly,Idonotfindapreponderance of evidence that, had Respondent made itsselections on a nondiscriminatory basis, it would not haveselectedMilord.For like reason, the same result isreached as to Menard and Rosa. It follows that, as tothese three, the ultimate finding of discrimination is basedsolely on the fact that they were discharged pursuant to amanagement decision to reduce the work force in order tostem the tide of Union sentimentIVTHE REMEDYIthaving been found that Respondent violated Section8(a)(1), and (3) of the Act, it will be recommended that itbe required to cease and desist therefrom and takeappropriate, affirmative action Such action shall includean offer of reinstatement to all six claimants and theirreimbursement for any loss of earnings suffered sinceJanuary 6, 1969, by reason of the discrimination againstthem Backpay shall be computed in accordance with theformula stated inF W Woolworth Company,90 NLRB289, interest shall be added to backpay at the rate of 6percent per annum(IsisPlumbing & Heating Co ,138NLRB 716).In view of the language barrier, it will be recommendedthat the usual posted notices be accompanied by Frenchand Spanish translationsIn view of the nature of the violations found herein,particularly the discriminatory discharges, a threat offuture violations exists, which warrants a broad cease anddesist provisionCONCLUSIONS OF LAWIBy coercively interrogating employees about theirunion sentiments or activities, and threatening them withreprisalsforsuchactivities,Respondent has violatedSection 8(a)(1) of the Act2.By discharging Pedote, Perez, R Figueroa, Menard,Milord,andRosa in reprisal for employee unionactivities,Respondent has violated Section 8(a)(3) and (1)of the Act"This wasapparentlyMoise,who had worked4 yearsfor Respondent,and whoserate was only $2 50 an houras comparedwithMilord's $2 75"For this reason, in the case of Figueroa I attach more weight to theimplausibilityof Respondent's explanation for his selection rather than tothe mere fact of his having signed a card In the case of Perez, I also givemore weight to the same factor, as well as to thefact thathe participatedwith Pedote in the distribution of the cards AMERICAN SANITARY PARTITION CORP.RECOMMENDED ORDERUpon the entire record in the proceeding and theforegoing findings of fact and conclusions of law, it isrecommended that American Sanitary Partition Corp.,Long Island City, New York, agents, successors, andassigns, shall be required tolCease and desist from.(a)Discouragingmembership in, and concertedactivities on behalf of, Shopmen's Local 455, InternationalAssociation of Bridge, Structural and Ornamental IronWorkers, AFL-CIO, or any other labor organization, bydiscriminating against employees in regard to their hire ortenureof employment or any term or condition ofemployment(b)Threatening employees that it will discharge thembecause of their concerted or union activities(c)Coercively interrogating employees about theirunion sentiments.(d) In any other manner, interfering with, restraining,or coercing its employees in the exercise of their right toself-organization, to form, join, or assist the above-namedUnion, or any other labor organization, to bargaincollectively through representatives of their own choosing,and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid of protection,or to refrain from any or all such activities, except to theextent permitted by the provisos in Section 8(a)(3) of theAct2Take the following affirmative action, which isdeemed necessary to effectuate the policies of the Act.(a)Make whole Frank Pedote, Felix Perez, RolandoFigueroa, Eugene Milord, Emile Menard, and Julio Rosa,inthemanner set forth in the Section of the TrialExaminer's Decision entitled "The Remedy," for any lossofpay they may have suffered by reason of theRespondent's discrimination against them, and offer themimmediate reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority orother rights and privileges(b)Notify the foregoing employees if presently servingin the Armed Forces of the United States of their right tofull reinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Selective Service Act, as amended, after dischargefrom the Armed Forces(c)Preserve, and, upon request, make available to theBoard or its agents, for examination or copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary to analyze the amounts of backpay dueunder the terms of this Order.(d)Post at Respondent's plant in Long Island City,New York copies of the attached notice marked"Appendix," together with a companion notice containingFrench and Spanish translations thereof.28 Copies of saidnotices, on forms to be provided by the Regional DirectorforRegion29,shall,afterbeingdulysignedbyRespondent's representative, be posted by Respondentimmediately upon receipt thereof, and maintained by itfor 60 consecutive days thereafter, in conspicuous places,includingallplaceswhere notices to employees arecustomarily postedReasonable steps shall be taken byRespondent to insure that such notices are not altered,defaced, or covered by any other material271(e)Notify the Regional Director for Region 29, inwriting,within 20 days from the receipt of this Order,what steps Respondent has taken to comply herewith.39In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words, "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order ""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director inwriting,within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith "APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the NationalLaborRelations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:After a trial at which all sides had the chance to giveevidence,the Trial Examiner decided that we violated theNational Labor Relations Act,and ordered us to post thisnotice.The Act givesall employees these rightsTo engage in self-organizationTo form, join,or help unionsTo bargain collectively through a representative oftheir own choosingTo act together for collective bargaining or otheraid or protection, andTo refrainfrom any or all of these things.WE WILL NOTdo anything that interferes with theserights.WE WILL NOT'fire,or threaten to fire, employeesbecause of their membership in or support of a union.WE WILL NOT ask you whether you are for the unionor how you feel about the union.WE WILL offerto take back Frank Pedote, FelixPerez,RolandoFigueroa,EugeneMilord,EmileMenard and Julius Rosa at their old jobs and pay themfor all the wagestheylost because we discharged themon Janaury 6, 1969All our employees are free to belong, or not to belongtoShopmen'sLocal 455,InternationalAssociation ofBridge,StructuralandOrnamental IronWorkers,AFL-CIODatedByAMERICAN SANITARYPARTITION CORP.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 16 Court Street,FourthFloorBrooklyn,NewYork,Telephone212-596-3535.